DETAILED ACTION
Claim(s) 24-28 and 30-41 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 24, 25, 28, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20180220415 A1) in view of Matsumura (US 20200236700 A1).

In regards to claim(s) 24 and 39, Yin (US 20180220415 A1) teaches a terminal comprising: 	
a receiver, which, in operation, receives information indicating a set of parameters
related to a physical uplink control channel (PUCCH) resource (Yin [Par. 148 – Par. 149] teaches a terminal, UE, that receives information indicating a set of parameters related to a PUCCH resource, “[0148] Therefore, for a short PUCCH, at least the following parameters may be configured for a given UE 102 to determine the PUCCH format… [0149] To determine a short PUCCH resource, besides the above mentioned parameters, more information should be signaled…”); and 					a transmitter, which, in operation, transmits a uplink control information using the
PUCCH resource determined based on the information, wherein the set of parameters includes a starting symbol and a number of symbol(s) for a PUCCH transmission ([Par. 37] teaches a transmitter for a UE, for transmitting UCI using the PUCCH resource(s) determined based on the received information, “[0037] A user equipment (UE) is described…The instructions are further executable to transmit uplink control information (UCI) on the selected PUCCH resource”  [Par. 148 – Par. 149] teach wherein the set of parameters include a starting symbol and a number of symbols for a PUCCH transmission, “ "[0148] Therefore, for a short PUCCH, at least the following parameters may be configured for a given UE 102 to determine the PUCCH format: the number of symbols for the PUCCH…” … [0149] To determine a short PUCCH resource, besides the above mentioned parameters, more information should be signaled, including the starting symbol index in a slot…), 
 	Yin differs from claim 24, in that Yin is silent on the following: the terminal according to claim 24, wherein a range of values as the starting symbol is different between a short PUCCH using one or two symbol(s) and a long PUCCH using four or more symbols, wherein a number of resource block(s) for the PUCCH transmission is limited to a range of values that depends on a format of the PUCCH. Despite these differences similar features have been seen in other prior art involving the allocation of resources for PUCCH transmissions. Matsumura (USPGPub No. 2020/0236700) [Fig. 2A] – [Fig. 9B] illustrate wherein a range of values as the starting symbol is different between a short PUCCH using one or two symbols and a long PUCCH using four or more symbols.  Matsumura [Par. 46] also teaches wherein a number of resource block(s) for the PUCCH transmission is limited to a range of values that depends on a format of the PUCCH (“[0046] Also, a long PUCCH may be comprised of a number of frequency resources to match a short PUCCH, or may be formed with a smaller number of frequency resources (for example, one or two physical resource blocks (PRBs)) than a short PUCCH, in order to achieve a power boosting effect. Also, a long PUCCH may be placed with a short PUCCH in the same slot.”).
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify PUCCH resource allocation feature of Yin to adopt a feature wherein a range of values as the starting symbol is different between a short PUCCH using one or two symbol(s) and a long PUCCH using four or more symbols, wherein a number of resource block(s) for the PUCCH transmission is limited to a range of values that depends on a format of the PUCCH, as similarly seen in Matsumura to provide needed design for resource allocations of the long PUCCH and the short PUCCH of Yin.


In regards to claim 25, Yin teaches the terminal according to claim 24, wherein the set of parameters includes a starting resource block or a number of resource block(s) for the PUCCH transmission ([Par. 148 - Par. 149] teaches where the set of parameters include a starting resource block for the PUCCH transmission or a number of resource block(s) for the PUCCH transmission, “[0148] Therefore, for a short PUCCH, at least the following parameters may be configured for a given UE 102 to determine the PUCCH format: the number of symbols for the PUCCH; the waveform (e.g., CP-OFDM or DFT-S-OFDM); the number of RBs in a PUCCH region/subband…[0149] To determine a short PUCCH resource, besides the above mentioned parameters, more information should be signaled, including the starting symbol index in a slot; the RB index of the starting RB of a PUCCH resource; and the RB pattern for distributed resource mapping".).

 	In regards to claim 28, Yin teaches the terminal according to claim 25, wherein the number of resource block(s) is associated with a format of the PUCCH ([Par. 148] teaches wherein the number of resource block(s) is associated with a format of the PUCCH, “, “[0148] Therefore, for a short PUCCH, at least the following parameters may be configured for a given UE 102 to determine the PUCCH format: the number of symbols for the PUCCH; the waveform (e.g., CP-OFDM or DFT-S-OFDM); the number of RBs in a PUCCH region/subband…”).

In regards to claim 30, Yin is silent on the terminal according to claim 24, wherein a range of values as the starting symbol is associated with a range of values as the number of symbol(s).
Despite these differences similar features have been seen in other prior art involving the allocation of resources for PUCCH transmissions. Matsumura (USPGPub No. 2020/0236700) [Fig. 2A] – [Fig. 9B]  illustrate wherein a range of values as the starting symbol is associated with a range of values as the number of symbol(s). Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify PUCCH resource allocation feature of Yin to adopt a feature wherein a range of values as the starting symbol is associated with a range of values as the number of symbol(s), as similarly seen in Matsumura to provide needed design for symbol allocations of the long PUCCH and the short PUCCH of Yin.


In regards to claim 31, Yin teaches the terminal according to claim 24, wherein a plurality of sets, each set including parameters related to the PUCCH resource, are configured to the terminal, and the information indicates one set of the plurality of sets ([Par. 163 – Par. 165] teach, "[0163] Before RRC configuration, a default HARQ-ACK timing and PUCCH resource should be specified for UE initial access. After RRC connection, a set of HARQ-ACK timing can be configured for a UE 102, and the actual HARQ-ACK timing may be dynamically indicated by a DCI. Similarly, a set of PUCCH resources can be configured for a UE 102, and the actual PUCCH resource to be used for the reporting may be indicated by a DCI. [0164] The PUCCH resource configuration has a tradeoff between semi-static RRC signaling and dynamic DCI indication. In general, the PUCCH format/structure should be configured by RRC signaling, and the actual PUCCH resource to be used for UCI reporting should be determined by explicit DCI indication. 

[0165] If the HARQ-ACK timing only indicates the slot for a PUCCH reporting, the PUCCH resource indication should include more detailed information such as the symbol index within the slot. In one method, the RRC signaling configures a set of short PUCCH resources with detailed parameters for a UE 102. The parameters include the PUCCH formats, the resource allocation and the symbol index in a slot, etc. And the DCI indicates the short PUCCH index within the RRC configured set of resources. In ).

 	In regards to claim 32, Yin teaches the terminal according to claim 31, wherein the plurality of sets are semi-statically configured by a higher layer, and the information is received in a downlink
control information ([Par. 163 – Par. 165] teach wherein the plurality of sets are semi-statically configured by a higher layer via RRC signaling, and the information is received in a downlink control information, to select/index a particular resource of the set of PUCCH resources).

In regards to claim 33, Yin teaches the terminal according to claim 32, wherein the information is dedicated to the terminal ([Par. 102] teaches where information is dedicated to the terminal, “[0102] Multiplexing capabilities for an RS and UCI multiplexing-based PUCCH are also described herein. For a short PUCCH, in one method, UE multiplexing is not supported. FDM may be used for different UEs 102 so that the short PUCCH resources of different UEs 102 do not overlap with each other. However, this kind of dedicated resource for each UE 102 causes waste of resources since PUCCH is not always transmitted. ” ).

In regards to claim 34, Yin teaches the terminal according to claim 24, wherein the receiver, in
operation, receives a downlink control information, and the transmitter, in operation, transmits
the uplink control information using the PUCCH resource that is based on the information and
that is associated with a resource used for transmission of the downlink control information (“[0074] The UCI information may be transmitted as L1/L2 control signaling (e.g., via a physical uplink control channel (PUCCH) or physical uplink share channel (PUSCH) or uplink data channel). Furthermore, it should be possible to dynamically indicate (at least in combination with Radio Resource Control (RRC)) the timing between data reception and hybrid-ARQ acknowledgement transmission as part of the Downlink Control Information (DCI).”)




In regards to claim 35, Yin teaches the terminal according to claim 34, wherein the information is specific to a cell or a group of terminals ([Par. 103] teaches wherein information is specific to a cell or a group of terminals, “ [0103] In another approach, UE multiplexing for PUCCH is supported to share the same RB resources for different UEs 102. To separate the signals from different UEs 102 multiplexed on the same RB, some orthogonal code should be applied on the RS and/or UCI data symbols.”).


In regards to claim 36, Yin teaches the terminal according to claim 24, wherein the receiver, in
operation, receives a downlink control information related to a symbol available for uplink, and
the transmitter, in operation, transmits the uplink control information using the symbol available for uplink in the PUCCH resource determined based on the information ([Par. 37] teaches a transmitter for a UE, for transmitting UCI using the PUCCH resource(s) determined based on the received information, A user equipment (UE) is described…The instructions are further executable to transmit uplink control information (UCI) on the selected PUCCH resource”  [Par. 148 – Par. 149] teach wherein the set of parameters include a starting symbol and a number of symbols for a PUCCH transmission, “ "[0148] Therefore, for a short PUCCH, at least the following parameters may be configured for a given UE 102 to determine the PUCCH format: the number of symbols for the PUCCH…” … [0149] To determine a short PUCCH resource, besides the above mentioned parameters, more information should be signaled, including the starting symbol index in a slot…).
.


 	In regards to claim 37, Yin teaches the terminal according to claim 36, wherein when the PUCCH resource determined based on the information is not the symbol available for uplink, the uplink control information is not transmitted ([Par. 175 – Par. 176] teach where when the PUCCH resource determined based on the information is not available for the uplink, for example when an allocated PUCCH resource, such as a symbol overlaps with URLLC traffic, the UCI is not transmitted/dropped,  "[0175] As mentioned, URLLC traffic requires ultra-reliability and low latency, and may collide with a PUCCH or PUSCH transmission of the same UE 102. As a general rule, the URLLC traffic should have higher priority than any other UL transmissions. In the case where a short PUCCH transmission collides with a URLLC traffic in the same symbol, the URLLC should have higher priority. Several methods can be considered. 
[0176] In a first method (Method 1), URLLC is transmitted and the PUCCH in the overlapping symbol is dropped. This is a simple solution and can be applicable in all cases regardless of PUCCH waveforms and/or numerologies. The whole short PUCCH should be dropped for a 1-symbol PUCCH. For a 2-symbol PUCCH, if the URLLC collides with the first symbol of a short PUCCH, all short PUCCH symbols should be dropped. If a 2-symbol short PUCCH transmission already starts, and the URLLC collides with the 2nd symbol in a 2-symbol short PUCCH, the second symbol of the short PUCCH is dropped.").

 	In regards to claim 38, Yin teaches the terminal according to claim 36, wherein the uplink control information is a periodically transmitted signal ([Par. 72 – Par. 73] teach where UCI is transmitted periodically such as is the case for periodic CSI transmissions).

 	In regards to claim 40, Yin teaches the terminal according to claim 24, wherein the set of transmission parameters includes the number of resource block(s) for the PUCCH transmission (“[0038] The first higher layer configuration may include at least a starting symbol index, a starting resource block (RB) index, a number of symbols, a number of resource blocks (RBs), and whether frequency hopping is applied in a case of a short PUCCH with two symbols.”).

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Matsumura (US 20200236700 A1) in view of Love (Love et al., US 20100029289 A1).

In regards to claim 26, Yin is silent on the terminal according to claim 25, wherein the starting resource block is represented as an offset from an edge of a bandwidth.
Despite these differences similar features have seen in other prior art involving the configuring of PUCCH resources. Love [Par. 25 – Par. 26] and [Fig. 6 – Fig. 7] teach wherein the starting resource block is represented as an offset from an edge of a bandwidth, “[0025] In most or all such embodiments that permit offsetting of the PUCCH resource, including the case of over-provisioning, the network is enabled to initiate uplink data transmission in frequency resources not used by PUCCH transmissions. Also, while in the descriptions of the embodiments the offset is generally defined with respect to the edge of the band…”. [Fig. 6 – Fig. 7] illustrate where the starting resource block is indicated based upon an offset from an edge of a bandwidth.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the feature for configuring resources of Yin to arrive at wherein the starting resource block is represented as an offset from an edge of a bandwidth, as similarly seen in Love in order to in order to fulfill a need for implementing a feature for providing an indication of a starting resource block.

In regards to claim 27, Yin is silent on the terminal according to claim 26, wherein the offset is in a range of a bandwidth that the terminal supports in a system bandwidth.
Despite these differences similar features have seen in other prior art involving the configuring of PUCCH resources. Love [Par. 21] teaches wherein the offset is a range of a bandwidth that a terminal supports in a system bandwidth, “[0021] FIG. 6 illustrates a pair of uplink control channels (PUCCH region 1 and region 2) located at opposite edges of the band, which is the location specified for the PUCCH under the current EUTRA specification…”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the feature for configuring resources of Yin to arrive at wherein the starting resource block is represented as an offset from an edge of a bandwidth, as similarly seen in Love in order to in order to fulfill a need for reliably implementing a feature for providing an indication of a starting resource block.



	

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476